Case: 21-11216      Document: 00516306792         Page: 1     Date Filed: 05/04/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                  No. 21-11216                                FILED
                                                                           May 4, 2022
                                Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Eric Paul Bradix,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:18-CR-95-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Eric Paul Bradix
   has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Bradix has not filed a response.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11216      Document: 00516306792          Page: 2   Date Filed: 05/04/2022




                                    No. 21-11216


          During the pendency of this appeal, Bradix completed the sentence
   imposed on revocation of supervised release and was released from custody.
   Because he has not shown that he will suffer collateral consequences as
   a result of the revocation of his supervised release and because no additional
   term of supervised release was imposed, the instant appeal does not present
   a case or controversy, and this court lacks jurisdiction. See Spencer v. Kemna,
   523 U.S. 1, 7 (1998).
          Accordingly, the appeal is DISMISSED AS MOOT, and counsel’s
   motion for leave to withdraw is DENIED as unnecessary.




                                         2